Title: To Thomas Jefferson from Bernard Peyton, 23 December 1822
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir
            Richd
              23d Decr 1822
            
          The Engravings of the University have arrived, & on consultation with Mr Cabell, have not offered any yet for sale, as he thinks they had better be distributed about the time the question, in relation to the University, comes before the House; when that period arrives, will do with them as you before suggested—I remitted a dft: at sight, for $150, agreeable to Mr Brockenbrough’s desire, to Mr  Maverick of New York, to pay for these engravings—the dft cost 1 pr Ct premium, say $151.50, which is at the debit of the university, & it is credited with Mr B’s remittance of $150.—I wish the University question would come up earlier in the session than heretofore, I am sure it has been always injured by delay—I have recd a Bottle Wine for you from T. M. Randolph Jr of Norfolk, which I am at a loss how to convey to you safely, probably Col Randolph can take it.With great respect Dr Sir Yours very TrulyB. PeytonP.S. I return you the “Press Copy” by this Mail—B. P.Dont forget to send blanks for the renewal of your notesB. P.